Ministerio Agencia dePromoción
de Economía/y Finanzas dela Inversión Privada

“Decenio de la Igualdad de oportunidades para mujeres y hombres”
“Año del Diálogo y la Reconciliación Nacional”
N* 0005-2018-MINAGRI-DVDIAR
CONTRATO DE INVERSIÓN
CELEBRADO CON
FUNDO LOS PALTOS S.A.C.

Conste por el presente documento el Contrato de Inversión que celebran de una parte
el Ministerio de Agricultura y Riego, representado por el Viceministro de Desarrollo e
Infraestructura Agraria y Riego, señor Pablo Edgar Aranibar Osorio, designado mediante
Resolución Suprema N” 006-2018-MINAGRI, publicada en el Diario Oficial El Peruano con
fecha 03 de mayo de 2018, con domicilio en Av. La Universidad N” 200, distrito de La Molina,
provincia y departamento de Lima, Perú; y la Agencia de Promoción de la Inversión Privada -
PROINVERSIÓN, representada por la Directora (e) de la Dirección de Servicios al
Inversionista, señora Yris Araceli Ríos Barzola, encargada por Resolución de la Secretaría
General N” 116-2018, de fecha 17 de octubre de 2018 y en virtud a las facultades delegadas
mediante Resolución de la Dirección Ejecutiva N* 251-2017, de fecha 29 de diciembre de 2017,
con domicilio en Av. Enrique Canaval Moreyra N* 150, Piso 9, distrito de San Isidro, provincia y
departamento de Lima, Perú; ambos en representación del Estado Peruano y a quienes en
adelante se les denominará el “ESTADO”; y de la otra parte FUNDO LOS PALTOS S.A.C.,
identificada con R.U.C. N* 20445534570, con domicilio en Urbanización Mariscal Luzuriaga Mz.
C Lote 12, distrito de Nuevo Chimbote, provincia de Santa, departamento de Ancash, Perú,
representada por su Sub Gerente, el señor Renzo Dagoberto Muro Suárez, de nacionalidad
peruana, identificado con Documento Nacional de Identidad N” 10225497, según poder que
obra en el expediente, a quien en adelante se le denominará el “INVERSIONISTA”, en los
términos y condiciones siguientes:

CLÁUSULA PRIMERA.- Mediante escrito de fecha 16 de abril de 2018, el
INVERSIONISTA ha solicitado la suscripción del Contrato de Inversión a que se refiere el
Decreto Legislativo N* 973, para acogerse al beneficio previsto en la referida norma, en
relación con las inversiones que realizará para el desarrollo del Proyecto denominado
“Proyecto Casma: Ampliación de las Áreas Productivas de Uva y Palta”, en adelante referido
como el PROYECTO,

CLÁUSULA SEGUNDA.- En concordancia con lo dispuesto por el Decreto Legislativo
N?* 973, el INVERSIONISTA se compromete a ejecutar inversiones, por un monto de
US$ 3 007 680,00 (Tres Millones Siete Mil Seiscientos Ochenta y 00/100 Dólares de los
Estados Unidos de América), en un plazo de tres (03) años, dos (02) meses y catorce (14)
días, contado desde el 16 de abril de 2018, fecha de la solicitud de suscripción del presente
Contrato de Inversión, de conformidad con lo establecido en el Numeral 7.3 del Artículo 7? del
Decreto Legislativo N* 973, modificado por el Artículo 4? de la Ley N* 30056.

La inversión antes citada se desarrollará en las siguientes etapas:

a) La inversión de la Etapa 1 asciende a US$ 2 294 497,00 (Dos Millones Doscientos
Noventa y Cuatro Mil Cuatrocientos Noventa y Siete y 00/100 Dólares de los Estados
Unidos de América) y se desarrollará desde el 16 de abril de 2018 hasta el 31 de
diciembre de 2019.

PERÚ | Winisterio 'Agencia de Promoción

de Economía y Finanzas la Invorsión Privada

“Decenio de la Igualdad de oportunidades para mujeres y hombres”
“Año del Diálogo y la Reconciliación Nacional”

b) La inversión de la Etapa 2 asciende a US$ 713 183,00 (Setecientos Trece Mil Ciento
Ochenta y Tres y 00/100 Dólares de los Estados Unidos de América) y se desarrollará
desde el 01 de mayo de 2018 hasta el 30 de junio de 2021.

Las inversiones referidas en los párrafos anteriores se ejecutarán tomando como
referencia el Cronograma de Ejecución de Inversiones que como Anexo | forma parte del
presente Contrato y que comprende las obras, labores, adquisiciones, etc., para la puesta en
marcha o inicio del PROYECTO.

CLÁUSULA TERCERA.- El INVERSIONISTA podrá solicitar se ajuste el monto de la
inversión comprometida, así como el plazo de ejecución del compromiso de inversión a efectos
de compensar los imprevistos y economías en la ejecución del PROYECTO, El ajuste en el
monto de inversión comprometida y/o en el plazo de ejecución del compromiso de inversión
será aprobado mediante la suscripción de una adenda modificatoria al presente Contrato.

CLÁUSULA CUARTA.- El control del Cronograma de Ejecución de Inversiones será
efectuado por la Dirección General Agrícola del Ministerio de Agricultura y Riego.

CLÁUSULA QUINTA.- Constituye causal de resolución de pleno derecho del presente
Contrato, sin que medie el requisito de comunicación previa, la siguiente:

1. El inicio de las operaciones productivas, según lo definido en el Artículo 5* del
Decreto Legislativo N* 973, antes del cumplimiento del plazo mínimo a que se
refiere el Inciso b) del Numeral 3.2 del Artículo 3” del Decreto Legislativo N* 973.

CLÁUSULA SEXTA.- El incumplimiento del compromiso de inversión y/o de la
culminación del PROYECTO al término del plazo de vigencia del presente Contrato, así como
el acaecimiento de algunas de las causales de resolución de pleno derecho previstas en la
Cláusula Quinta constituirá el goce indebido del Régimen Especial de Recuperación
Anticipada.

CLÁUSULA SÉPTIMA.- Cualquier litigio, controversia o reclamación, relativa a la
interpretación, ejecución o validez del presente Contrato, será resuelta mediante arbitraje de
derecho.

El arbitraje se llevará a cabo en la ciudad de Lima, mediante la constitución de un
Tribunal Arbitral conformado por tres miembros, de los cuales cada una de las partes nombrará
a uno y los dos árbitros así designados nombrarán al tercer árbitro. Los árbitros quedan
expresamente facultados para determinar la controversia materia del arbitraje,

Si una parte no nombra árbitro dentro de los diez (10) días de recibido el requerimiento
de la parte o partes que soliciten el arbitraje o si dentro de un plazo igualmente de diez (10)
días, contado a partir del nombramiento del último árbitro por las partes, los dos árbitros no
consiguen ponerse de acuerdo sobre el tercer árbitro, la designación del árbitro faltante será
hecha, a petición de cualquiera de las partes por la Cámara de Comercio de Lima.
“Decenio de la Igualdad de oportunidades para mujeres y hombres”
“Año del Diálogo y la Reconciliación Nacional”

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contado desde la fecha de designación del último árbitro y se regirá por lo dispuesto en
el Decreto Legislativo N* 1071 y/o las normas que lo sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente Cláusula
serán sufragados por las partes contratantes en igual medida.

CLÁUSULA OCTAVA.- El INVERSIONISTA señala col utomicilio el indicado en la
introducción del presente contrato, donde se le considerará siempre presente. Los avisos y
notificaciones dirigidas al domicilio indicado se tendránfor bien hechas. Cualquier cambio de
B calendario. Las
comunicaciones o notificaciones que se imilento del nuevo

En señal de conformidad, las| partes susgriben lo en tres (03)
originales de igual contenido, en Lira, a los .A........ Add. días del mes de
cosas OCANDRE........ del año 2018.

Por el INVERSIONISTA

Por PROINVERSIÓN

Se culmina la suscripción del presente Contrato, a los .........Z.........
del mes de ..NIMEMÍRL occ del año 2018,

Por el MINISTERIO DE AGRICULTURA Y RIEGO

ráestructura Agraria y Riego

pda Agricultura y Riego

“A DL u2Ánjou ou sor
(é4 es 98) OLO3AOUd 30 TV 1OL NOISISANI 30 OLNO]

Z ZV8VL3 -"IVL1OL NOISSZANI 30 OLNOM
= =—T 7 HA SERIE TÁ SSUOREINNOO ap ONO
= = — EEE RAS

COMME EEE EZE'SEr

Orayno 8p QuaLe, ep Uopejedad ap ones
afan ep eajis :9p LOSejeiSu e DOUE

SOIDIAYAS |

1 A IS UNS OS SINS POR OS E TZ02/90/0€ US 8rOz/SO/TO:021 Ped PU 84 ep iz Pda]

Sa [ese Too [oooe feooy_ [000% zcese |sio'681 | seeize [orszs | eo'oez | 20069 | 6o0rvozL_ [sorps optisz, | eL8'6Ls

LWdVI3 - TVIOL NOISHJANI JO ONO

E z. > - - _ - > EME 008 [> - - 6 72 TORO Pal Sp LOPaJdy
a E E CA E aa lie laz era java Jer Jem Jae Jowvs ]- E EMONESENN E SAA SEO
ET - - z - - - - > soseL ezvei [eva "|> - pr ESE

NQIOIMWLSNOO 30 SOLVHLNO9 *z|
pun; 9p U9ISEÓ ap oIMaS

100

2 [fos [ouue [ooo [ooo'y [ooo  |oogw |- - E E
A El - COn E TN E CN E - SONO ESSE
: CN E ¡A E [mee | drees [eres | > ERE E ES
he EI CA E z. > z 5 > z E 38u0 Ned ap UO/OeTeISUl 9 OSIA8S
Ca = = = Z ES E - E ES secooy | 6095) eula¡Sis J0p UOAEISU Op 0:9IAOS
- N - - > == EX Ses _ | 009e EST E TT Due] ep uOpeedadd ap 0Su8g
- pS E z - - - - - - SOJeUIMALd SONS 80 0/8,
_ SOIDIAZS *|
ON E = 7 - = - = - CO A E CA E - = ¡2 7 500 pub
E EMT = = - = - CT E - = - - = 7 eueanbep
RUIN SINZIS ACIVIIAVO 30 SINS |
Ad 5102/20/08 04 groz/20/ LEA eU 08 Ep :L edes|
uE 6993 [oral | gra] eraon | 21000] 84398 ] eroby Eu E ALAN ESCOTE TO] NOJOJIVIS30

Hed Á
BAf] Sp Seaponpold sesje sej ap U9Ideduly ¡BUIseEo 0J0eÁDId
“D'Y'S SOL TVd SOT OONA4 :eseldiuz

A¡PUOIDEN VOORADUOSO | Á SOCIO 190 CUY
:Squioy Á SojeÍnu Ried SSPepRIMpIOdO 9p pepienSi el Sp oUSoag..

zio 000%;

em [ooo CAME - z - - pES'L

A E z - E Z TEE

z > 668's3 [oo ¿ooo fovo' foo00% |000%

_000t,

20 Je ATAR AR A NIRO A TIA AAA

EEE

$sN epouoy
SANOISYZANI 3Q NOIONIINA HO VAVWHDONOYI
LOXNV

[e SO IS O

AUS ROS IA IS E SIS

MOL | reos [ERA TICA TIN

[
MEN TN

BZ

RO AT IA A

zee'ce |slo'b8L | ¿o6ze [01626

LES'9Ez

60L'yezs

opL'szL

£Le'eLL

*A'O| USÁNIgUY OU SOJUO

EVaV13- TV1OL NOISHSANI 30 OLNON
AE

zecde | eerdo | 2e0za | ueeie”

| zeeze

ES

e anuseBgu a sólajo seo

sastéL

Ea

EEE

NQIDOMMISNOI 30 SOLYSLNOS “|

Cpu ap ugusoS ap omnes

DO |

Sefuen Á seuoDeoppias ap OlS/Mes

enn ap SSudiuerd ep ugiponposd eued osea ap oRÍóS

- EN

E9£ EOL

SauDued Sp LOeESu Sp OIRIAIES

PERA

oBej: ap Bua1sÍs [9p U9De|eisul Sp Oros

8
$
10

MESE

use; Sp uópeiedaid ap OpIeS

E

salgurujed sopas Sp opos

SONDIANAS *2]

ER]

Pueambe

El

ELSIa [BLAN [830

$8N PPouoW
SINOISYZAN! 30 NOIOND3PZ 3 VIAVIDONOYI
LVAVLZ +1 OXANY

SOIO3/WYIN! SINSIS A TVUAVO 30 S3NIS *!|
LEAN - ey 08'Ep :) edesz]

eyedÁ
Enf 8p SEARONPOIA SLAJE SE] Sp LOIOB1duy :eusey ojos old
“D'V'S SOLIVA SO1 OONNA esasdiuz

JBUOLSEN UI9EILoUOTOg El A OBP JSP OU,
.301quioy Á sejeín sed sepepiunucdo 9p Papronó 01 9p 0Jun00g.

[IOL Tele utE Y z Srs

$sn e
SINOISYIANI 30 NQiOr
LVdv.La
“A'D| USÁNIOu1 OU SOJUOY

Z VAv13 - TV1OL NOISYZANI 30 OINOW

SEpURaA SSUOPEapiaS Sp OOMuAS,

ESPEREN ERES

SIRO ap cua ap uppaadasd ap.

1 Op PURAS pop LOPE ap 00

SOIDIAMAS 1]

EAT — 1Z07/90/08 ¡uy

8102/S0/10 ¿0141 ellEd > Pu 84 Lp 32 edera]

CREES |
ENEO Á LAN
8p SeAponpold seae se] ep UoIoeIduy :euseo 0J9eño1g

“D'V'S SO.LIVA SOT OONN4 tesexduz

¿saxquicy Á sesofnu sec SOpepunuodo op Peplent ey ep osos,

£8V'eLZ
000z.
Ena
EA
EXA

FZOZISO/0E

$sn *peuo
S3NOISEJANI 30 NOIONI3M HU VVEDONOYD
Z VA VI - OXINV
